238 S.W.3d 236 (2007)
STATE of Missouri, Respondent,
v.
Gregory Carl SCOTT, Appellant.
No. WD 67075.
Missouri Court of Appeals, Western District.
November 20, 2007.
Gary E. Brotherton, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for respondent.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Gregory Carl Scott appeals his conviction after a jury trial for one count of attempted enticement of a child pursuant to Section 566.151 and one count of attempted statutory rape, Section 566.034 and 564.011. Scott was arrested in an Internet "sting" conducted by the Boone County Sheriff's department in which a deputy posed as an underage girl in Internet chat rooms. Scott conducted lengthy chat conversations with who he thought was a fourteen year old girl, but who was in reality a male sheriff's deputy, and made arrangements to meet the "girl." Scott was arrested when he arrived at the rendezvous. Scott alleges that the State interjected the issue of child pornography into the case by the attempted introduction into evidence of photographs found on Scott's computer. He claims the trial court erred in allowing him to be cross-examined *237 about the photographs and allowing the State to present rebuttal evidence in an attempt to introduce the photographs into evidence.
This court concludes that given the eight hours of sexually explicit chats between Scott and the "girl" from which the jury could conclude that Scott intended to have sex with an underage child, the error, if any, associated with the attempted introduction into evidence of the photographs, was not so prejudicial as to be change the outcome of the case. Judgment affirmed. Rule 30.25(b).